Motion for reargument and/or reconsideration granted and, upon reargument, the memorandum and order entered April 1, 2011 (83 AD3d 1421 [2011]) is amended by deleting the ordering paragraph and substituting the following ordering paragraph “that the judgment so appealed from is unanimously modified on the law and as a matter of discretion in the interest of justice by reversing those parts convicting defendant of criminal trespass in the second degree and dismissing those counts of the indictment, and by reducing the sentences imposed for burglary in the second degree, attempted gang assault in the second degree and assault in the second degree to determinate terms of incarcera*1658tion of six years, and as modified the judgment is affirmed,” and by deleting the last two sentences of the memorandum and substituting the following sentences: “Finally, we agree with defendant that the sentences imposed for burglary in the second degree, attempted gang assault in the second degree and assault in the second degree are unduly harsh and severe. Thus, as a matter of discretion in the interest of justice (see CPL 470.15 [6] [b]), we modify the judgment by reducing the sentences for those counts to determinate terms of incarceration of six years.” Present — Centra, J.P., Peradotto, Lindley, Sconiers and Martoche, JJ.